Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 13, 2018

                                      No. 04-18-00286-CV

          Jimmy MASPERO and Regina Maspero, Individually, and as Next Friends
             of Wyitt Maspero, Wynnsday Maspero, Wesley Maspero, Deceased,
                      and Walter Maspero, Deceased, Minor Children,
                                       Appellants

                                                v.

                                  CITY OF SAN ANTONIO,
                                         Appellee

                  From the 285th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CI14946
                          Honorable David Peeples, Judge Presiding


                                         ORDER
        Appellant’s reply brief is due on December 20, 2018. See TEX. R. APP. P. 38.6(c).
Before the due date, Appellant filed an unopposed first motion for an extension of time to file the
reply brief.
        Appellant’s motion is GRANTED.        Appellant’s reply brief is due on January 2, 2019.
See id. R. 38.6(d).

       It is so ORDERED on December 13, 2018.

                                                                PER CURIAM

ATTESTED TO: _________________________
             Keith E. Hottle
             Clerk of Court